
	
		I
		111th CONGRESS
		1st Session
		H. R. 2114
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Higgins (for
			 himself, Ms. Slaughter,
			 Mr. Lee of New York, and
			 Mr. Massa) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to include certain former nuclear weapons
		  program workers in the Special Exposure Cohort under the Energy Employees
		  Occupational Illness Compensation Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ed Walker Memorial Act for
			 Improvements to the Energy Employees Occupational Illness Compensation
			 Program.
		2.FindingsCongress makes the following
			 findings:
			(1)Beginning in the mid-1940s, workers at
			 hundreds of facilities owned by the Federal Government and entities in the
			 private sector produced and processed radioactive materials for use in the
			 nuclear weapons program of the United States.
			(2)Those workers at nuclear weapons facilities
			 helped to build the nuclear arsenal that served as a deterrent to the Soviet
			 Union during the Cold War, but many of those workers paid a high price in terms
			 of their health.
			(3)During the Cold War, many workers at
			 nuclear weapons facilities were exposed to radiation and placed in harm’s way
			 by the Department of Energy and contractors, subcontractors, and vendors of the
			 Department—
				(A)without the knowledge and consent of the
			 workers;
				(B)without adequate radiation monitoring;
			 and
				(C)without necessary protections from internal
			 or external occupational radiation exposures.
				(4)Because of the inequities described in
			 paragraph (3) and the resulting potential harm to workers employed at nuclear
			 weapons facilities, Congress designated classes of Cold War-era workers at the
			 Paducah, Kentucky, Portsmouth, Ohio, Oak Ridge K–25, and Amchitka Island test
			 sites as members of the Special Exposure Cohort under the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et
			 seq.).
			(5)The contribution of the State of New York
			 to the security of the United States throughout the Cold War was very
			 significant.
			(6)Thirty-six former atomic weapons employer
			 facilities or Department of Energy facilities that produced and processed
			 radioactive materials, carried out classified research, operated nuclear
			 reactors, and processed high level nuclear waste are located in New York.
			 Fourteen of those facilities are located in the western region of New
			 York.
			(7)Research by the Department of Energy, the
			 National Institute for Occupational Safety and Health, the Advisory Board on
			 Radiation and Worker Health, and congressional committees indicates
			 that—
				(A)workers at certain atomic weapons employer
			 facilities and Department of Energy facilities were not adequately monitored
			 for internal or external exposures to ionizing radiation to which the workers
			 were exposed during the 1940s, 1950s, and 1960s; and
				(B)at other facilities, records were not
			 maintained, or the records from those facilities are not reliable or failed to
			 measure the radioactive isotopes to which workers were exposed.
				(8)No personal radiation dosimetry monitoring
			 records are available from the Bethlehem Steel site in Lackawanna, New York,
			 which falls within the definition of an atomic weapons employer facility under
			 section 3621 of the Energy Employees Occupational Illness Compensation Program
			 Act of 2000 (42 U.S.C. 7384l).
			(9)Section 3626(b) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q(b))
			 authorizes the President, upon the recommendation of the Advisory Board on
			 Radiation and Worker Health, to designate additional classes of employees in
			 the Special Exposure Cohort if it is not feasible to estimate with sufficient
			 accuracy the radiation dose that the class received and there is a reasonable
			 likelihood that the radiation dose may have endangered the health of members of
			 the class.
			(10)On May 28, 2004,
			 the Secretary of Health and Human Services issued a final rule establishing
			 procedures for designating additional classes of employees in the Special
			 Exposure Cohort (69 Fed. Reg. 30,764).
			(11)Legislation is needed to provide additional
			 parameters to the President, the Secretary of Health and Human Services, and
			 the Advisory Board on Radiation and Worker Health for evaluating petitions for
			 inclusion in the Special Exposure Cohort of classes of employees with respect
			 to which there was limited or nonexistent individual radiation exposure
			 monitoring or an absence of records.
			3.Addition of classes of
			 former nuclear weapons program workers to the Special Exposure Cohort under
			 Energy Employees Occupational Illness Compensation ProgramSection 3626(b) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q(b)) is
			 amended—
			(1)by inserting (A) after
			 (1);
			(2)by redesignating paragraph (2) as
			 subparagraph (B);
			(3)by striking the period at the end and
			 inserting ; or; and
			(4)by adding at the end the following:
				
					(2)(A)in the case of a class of employees
				employed at a Department of Energy facility or an atomic weapons employer
				facility during a period (in the aggregate) of at least 250 days (or a shorter
				duration connected to discrete events, as determined by the President) during
				which—
							(i)the employees in the class had the
				potential for exposure to occupational ionizing radiation from production or
				processing materials related to atomic weapons, or engaged in research,
				development, testing, assembly, disassembly, decontamination, decommissioning,
				or waste management, or work related to such activities; and
							(ii)(I)fewer than 50 percent of the employees in
				the class were individually monitored on a regular basis (using reliable
				methods and procedures) under a formal health physics program for exposure to
				internal and external ionizing radiation for the types of radiation and
				specific radioactive isotopes to which the employees had the potential for
				exposure during the period when the employees were exposed;
								(II)individual internal and external exposure
				records for the types of radiation and specific radioactive isotopes to which
				the employees in the class were potentially exposed at the facility during the
				period when the employees were exposed are nonexistent or are not available;
				or
								(III)to the extent that a portion of individual
				internal or external records are available for the period from the facility,
				individual radiation doses cannot be reliably determined for more than
				2/3 of the employees in the class using the individual
				internal and external monitoring records from the facility; and
								(B)in the case of a class of employees
				employed at a facility with respect to which the Director of the National
				Institute for Occupational Safety and Health has made the determination
				described in section 3169(b)(4) of the Ronald W. Reagan National Defense
				Authorization Act for Fiscal Year 2005 (Public Law 108–375; 42 U.S.C. 7384
				note) during the residual contamination period described in such section, the
				employees at the facility met the criteria described in clauses (i) and (ii) of
				subparagraph
				(A).
						.
			4.Regulations
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall issue regulations for designating additional classes of
			 employees as members of the Special Exposure Cohort under section 3626(b)(2) of
			 the Energy Employees Occupational Illness Compensation Program Act of 2000, as
			 amended by section 3.
			(b)Bethlehem Steel
			 siteNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall determine under 3626(b)(2) of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000, as amended by section 3, whether
			 workers employed at the Bethlehem Steel site in Lackawanna, New York, meet the
			 requirements of such section for membership in the Special Exposure
			 Cohort.
			(c)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 submit to Congress a report that identifies each of the following:
				(1)Any Department of Energy facilities or
			 atomic weapons employer facilities (as those terms are defined in section 3621
			 of the Energy Employees Occupational Illness Compensation Program Act of 2000
			 (42 U.S.C. 7384l)) at which classes of employees were employed
			 that meet the requirements for membership in the Special Exposure Cohort under
			 section 3626(b)(2) of the Energy Employees Occupational Illness Compensation
			 Program Act of 2000, as amended by section 3.
				(2)The number of such classes.
				(3)The number of employees in each such
			 class.
				
